El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Los apelantes fueron denunciados por infracción a la Ley núm. 31 de 29 de abril de 1943 (pág. 83). Consistió la in-fracción en que el 9 de agosto de 1946, voluntaria y malicio-samente, vendieron a Roberto Cruz una libra de arroz al pre-*888ció de once centavos, el cual excede, según la denuncia, del precio máximo (nueve centavos) fijado por la sección 4.4 cdel Segundo Reglamento de Precios Máximos Revisado, núm. '183, expedido por el Administrador de la Oficina de Admi-nistración de Precios^1) La corte inferior sentenció a cada uno de ellos a pagar una multa de $100 y a cumplir tres me-:ses de cárcel.
Los apelantes arguyen que la citada Ley núm. 31 de "29 de abril de 1943 es inconstitucional. Pero es innecesario considerar esta cuestión porque la misma fué ampliamente discutida y resuelta adversamente a la contención de los ape-lantes el 25 de noviembre último, en el caso de Pueblo v. Ramón Camacho García et al., ante, pág. 788.
La otra contención de los apelantes, a pesar de que aparentemente va encaminada a atacar la suficiencia de la denuncia, en realidad, como muy bien apunta el fiscal de este Tribunal, tiene por objeto atacar la suficiencia de la prueba.
El récord de este caso revela que en la fecha que se alega en la denuncia Roberto Cruz fué al establecimiento del acu-sado Jesús Abréu Benitez, del cual es dependiente el otro acusado, y pidió una libra de arroz; que en el establecimiento sólo había arroz en paquetes de dos libras; que el depen-diente abrió un paquete y le vendió la libra de arroz cobrán-dole once centavos y que inmediatamente el comprador se dirigió al Cuartel de la Policía a denunciar el caso.
La cuestión a resolver es determinar si estos hechos son constitutivos de delito. El Reglamento que se alega fué in-fringido (Exhibit 1 del Pueblo), en lo pertinente, dice:
*889“OFICINA DE ADMINISTRACIÓN DE PRECIOS DIVISIÓN DE INFORMACIÓN
San Juan, P. ít.
“Precios Máximos al consumidor de algunos de los productos de mayor consumo controlados por la O.A.P.
“8 de agosto de 1946.

■“Producto Precio al consumidor

¡í« * =» # * ■ * =»
¿a%. # * * m &
“Arroz (a granel)_$.09 Ib.
“(en paquetes todas las mareas importadas: que no exceda del 4 por ciento de granos partidos.
( i 5$ # .íft
“Paquetes de 2 lbs_'- 21”
Se observará que el Reglamento, tal y como estaba re-dactado cuando se cometió la alegada infracción, al fijar el precio máximo del arroz a granel, no especifica calidad. El precio máximo de todo arroz a granel, no importa la propor-ción de granos partidos que pueda contener, es el de nueve centavos la libra. En cambio, cuando el Reglamento se re-'fiere al arroz en paquetes, al fijar su precio determina que la proporción de granos partidos no deberá exceder del 4 por ciento. De suerte que del citado Reglamento, no resulta que la circunstancia de bailarse el arroz en paquetes sirviera de base para fijar su . precio, sino más bien la calidad del ar-tículo. Además, en ninguna parte del Reglamento, ni tácita ni expresamente, se prohíbe el abrir un paquete para vender parte de su contenido.
Arguye el fiscal que en todo caso los apelantes infringie-ron la citada sección 4.4 al vender la libra de arroz en once centavos en vez de diez centavos y medio, que es el precio que le correspondería por ser la mitad del fijado para el paquete de dos libras. No podemos convenir en que al co-brar los acusados once centavos por una libra de arroz de paquete, volimtaria y maliciosamente infringieron el Regla-mento, pues es costumbre corriente en el comercio en tales *890casos, que el medio centavo que no puede devolverse al com-prador lo retenga el comerciante.
Si en verdad la Oficina de Administración de Precios tuvo en mente otra interpretación para su citado Reglamento, no logró expresarla claramente y no debe castigarse a un individuo por no haber adivinado el propósito que se tuvo en mente y no llegó a expresarse al redactar el Reglamento. A este efecto, el artículo 26 de la Ley de Evidencia (artículo 388 del Código de Enjuiciamiento Civil), prescribe:
“En la interpretación de nn estatuto o documento, el ministerio del juez es simplemente averiguar y declarar lo que textualmente y [o] en substancia contiene, no insertar lo que se hubiere omitido, ni omitir lo que se hubiere insertado; y cuando contuviere varias dis-posiciones o extremos, se adoptará la interpretación que, de ser posi-ble, diere efecto a todos.” (Materia en corchetes nuestra.)

Resultando que los apelantes no cometieron el delito que se les imputa en la denuncia, procede revocar la sentencia y absolverlos.

El Juez Presidente Señor Travieso no intervino.
El Juez Asociado Señor Snyder está conforme con el re-sultado.

(1)Bs conveniente consignar que la Ley núm. 31 de 1943 (pág. 83) en su artículo 2, declara delito menos gravo (misdemeanor) toda infracción de cualquier reglamento, orden o lista de precios promulgado o adoptado por la Oficina de Administración do Precios, bajo la autoridad de la Ley de Emergencia de Control de Precios de 1942, tal como lia sido enmendada y fija la pena por la infracción do diclio reglamento, orden o lista de precios.